




DYADIC INTERNATIONAL, INC.


INVESTORS’ RIGHTS AGREEMENT


THIS INVESTORS’ RIGHTS AGREEMENT (this “Agreement”) is made and entered into as
of the 24th of March, 2004 by and among DYADIC INTERNATIONAL, INC., a Florida
corporation (the “Company”), the Mark A. Emalfarb Trust U/A/D October 1, 1987
(“MAE Trust”), the Francisco Trust U/A/D February 28, 1996 (“Francisco Trust”
and together with MAE Trust, collectively and individually, the “Controlling
Investors”), those Persons who acquired “Common Shares” prior to the date hereof
and whose names either appear on the signature page to this Agreement or
subsequently executed a Joinder Agreement (such Persons, together with the
Controlling Investors, being hereinafter referred to as the “Existing Common
Stockholders”) and the Third Round Investors. The Existing Common Stockholders,
the Third Round Investors and their Permitted Transferees who execute and
deliver Adoption Agreements to the Company are sometimes collectively referred
to as the “Investors” and individually as an “Investor.” The Company and the
Investors are sometimes collectively referred to as the “Parties” and
individually as a “Party.” Certain capitalized terms used in this Agreement are
defined in the Glossary contained in Article I hereof.
 
RECITALS


A.  Pursuant to the Amended and Restated Articles of Incorporation of the
Company filed with the Florida Department of State on March 24, 2004 (the
“Articles of Incorporation”) the Company is authorized to issue (i) 100,000,000
shares of Common Stock, no par value per share (as more fully defined in Article
I hereof, “Common Shares”) and (ii) 50,000,000 shares of Preferred Stock, no par
value per share, of which 3,111,110 shares of Preferred Stock have been
designated as “Series A Preferred Stock” (the “Series A Shares”) and 2,222,222
shares of Preferred Stock have been designated as “Series B Preferred Stock”
(the “Series B Shares”).
 
B.  As of the date hereof, the issued and outstanding capital of the Company
consists of (i) 10,807,668 Common Shares, (ii) 2,222,222 Series A Shares, (iii)
warrants to purchase 1,500,000 Common Shares (the “Warrants”), (iv) options to
purchase 550,200 Common Shares, all but 65,000 of which were granted to
employees and consultants under the Dyadic International, Inc. 2001 Equity
Compensation Plan and (v) Subordinated Promissory Notes dated May 30, 2001
payable to the order of the Controlling Investors in the aggregate principal
amount of $1,415,604 which are convertible into Common Shares at fair market
value on the date of conversion (the “Subordinated Promissory Notes”).
 
C.  The Board believes it to be in the best interests of the Company to raise
additional equity capital by means of the conduct of a private placement
offering (the “Third Round Offering” or the “Third Round”) of investment units
(“Units”) comprised of (i) two (2) Common Shares and (ii) one (1) Series B Share
at a price of $10.00 per Unit ($4.6625 per Common Share and $0.675 per Series B
Share) to Existing Common Stockholders, private equity funds, institutional
investors and other accredited investors with prior experience with investments
in early stage companies.



    1  

--------------------------------------------------------------------------------

 

 
 
D.  The Company intends to commence the Third Round Offering in the very near
future, and to accept subscriptions for Units from Third Round Investors upon
the condition that each such Third Round Investor execute and deliver to the
Company a Subscription and Adoption Agreement (a “Subscription Agreement”), the
terms of which will expressly provide that by such Third Round Investor’s
execution and delivery of the Subscription Agreement, such Third Round Investor
will adopt and become a Party to this Agreement.
 
E.  The first closing (the “First Closing”) of the Third Round Offering is
contingent upon the sale of not less than 200,000 Units, provided that the
Company may have multiple closings before the completion of the Third Round
Offering.
 
F.  In connection with the Third Round Offering: (i) the Company intends to
redeem all of the issued and outstanding Series A Shares concurrently with the
First Closing for an aggregate purchase price of $1,500,000 (the “Redemption”);
(ii) all Series B Shares issued in the Third Round Offering shall be
automatically converted (on a one-for-one basis) into Common Shares immediately
following the First Closing (the “Automatic Conversion”); and, (iii) the
Controlling Investors have agreed to enter into amendments to the Subordinated
Promissory Notes providing that, if the First Closing occurs, the respective due
dates of such notes shall be extended to January 1, 2005.
 
G.  The Company and the Existing Common Stockholders who are parties hereto on
the date hereof have agreed that, in order to successfully conduct the Third
Round Offering, it is in their mutual best interests that this Agreement be
executed and delivered by the Company and the Existing Common Stockholders, and
adopted by the Third Round Investors.
 
AGREEMENT


NOW THEREFORE, in consideration of the foregoing Recitals and of the mutual
covenants and promises herein contained, the receipt and legal sufficiency of
which are hereby acknowledged, the Parties have agreed as follows:
 
ARTICLE I
DEFINITIONS


Capitalized terms not otherwise defined in this Agreement shall have the
following meanings:
 
“Affiliate” means: (a) with respect to an Investor who is a natural person, the
spouse of that Investor, any other Person that would qualify as a Permitted
Transferee of that Investor and any entity controlled by that Investor; (b) with
respect to the Company and any Investor who is not a natural person other than a
trust, any Person controlled by, controlling or under the common control of the
Company or such Investor, as the case maybe, the term “control” for these
purposes meaning the power to direct the business affairs of the controlled
Person; and (c) with respect to any Investor which is a trust, any Trustee or
beneficiary thereof, and any spouse or parent of any such beneficiary.



    2  

--------------------------------------------------------------------------------

 


 
“Approved Sale” means the sale or disposition of a con-trolling interest in the
Company or of all or substantially all of the Company’s assets and business to
an independent third party in an arm’s-length transaction approved by the Board
and the holders of a majority of the Company’s Voting Securities, whether by
sale of assets, merger, consolidation, share exchange, recapitalization or other
business combination or the sale and transfer and/or the issuance and sale of
Securities representing a majority of the Voting Securities of the Company,
provided that:
 
  (i)  upon the consummation of the Approved Sale, treating any issued and
outstanding shares of preferred stock of the Company enjoying a right to convert
to Common Shares on an as-if-converted basis, all of the holders of Common
Shares will receive the same form and amount of consideration per Common Share,
or if any holders of Common Shares are given an option as to the form and amount
of consideration to be received, all holders of Common Shares will be given the
same option; and


 (ii)  all holders of rights to acquire Common Shares will be given the
opportunity to either (A) exercise such rights prior to the consummation of an
Approved Sale and participate in such sale as holders Common Shares or (B) upon
the consummation of the Approved Sale, receive in exchange for such rights
consideration equal to the amount determined by multiplying (X) the same amount
of consideration per Common Share received by the holders Common Shares in
connection with the Approved Sale less the exercise price (per Common Share) of
such rights to acquire Common Shares by (Y) the number of Common Shares
represented by such rights.


“Board” means the duly elected board of directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Shares” or “Shares of Common Stock” means the shares of Common Stock of
the Company, no par value per share. For purposes of this Agreement, any
Investor will be deemed to own, in addition to any Common Shares such Investor
actually owns, any Common Shares issuable upon the conversion or exercise of any
other Securities owned by such Investor and such Securities shall be deemed to
represent such Common Shares.
 
“Competitor” means any Person engaged in any business which is competitive with
any line of business in which the Company is engaged on the date of
determination.
 
“Controlling Investors’ Group” means the Controlling Investors and their
Permitted Transferees.
 
“Controlling Investors’ Group Shares” means: (i) the 9,750,000 Common Shares
owned by the Controlling Investors’ Group on the date hereof; (ii) the Common
Shares then issuable upon the conversion of the Subordinated Promissory Notes or
the exercise of any Warrants; (iii) any Common Shares then outstanding which
were issued as, or were issued directly or indirectly upon the conversion or
exercise of other Securities which were issued as, a dividend or other
distribution with respect to or in replacement of other Controlling Investors’
Group Shares; and (iv) any Common Shares then issuable directly or indirectly
upon the conversion or exercise of other Securities which were issued as a
dividend or other distribution with respect to or in replacement of other
Controlling Investors’ Group Shares.



    3  

--------------------------------------------------------------------------------

 


 
“Disposition” means any sale, transfer or other disposition, whether by sale,
assignment, exchange, pledge, gift, will, intestate succession or other means,
of any Securities by any Investor.
 
“Emalfarb” means Mark A. Emalfarb.
 
“Exchange Act” means the Exchange Act of 1934, as amended.
 
“Florida Act” means the Florida Business Corporation Act, as amended.
 
“GAAP” means generally accepted accounting principles.
 
“Independent Director” means a natural person who is: (i) an individual who
either possesses substantial experience in the industry in which the Company
transacts business or is otherwise suitably qualified to make a contribution to
the deliberative competence of the Board; and (ii) neither (A) an employee or
officer of the Company or (B) a partner, stockholder, officer, director,
employee or agent of any Affiliate of an employee or officer of the Company.
 
“Joinder Agreement” means a Joinder Agreement in the form attached hereto as
Exhibit B hereto.
 
“New Securities” shall mean (A) any Common Shares, whether now authorized or
not, (B) any rights, options, or warrants to purchase any Common Shares, or any
other agreement of any type whatsoever that are, or may become, convertible into
any Common Shares, and (C) any Securities of any type whatsoever that are, or
may become, convertible into Common Shares, which are issued or granted
subsequent to the date hereof; provided, however, that “New Securities” shall
not include any of the following Securities (or options to acquire such
Securities): (i) Securities issued pursuant to a Stock Option Plan or any plan
for equity compensation and incentives for employees, consultants and directors
which the Board in good faith hereafter adopts; (ii) Securities issued in the
Third Round Offering or any private placement of Senior Equity Securities of the
Company primarily to institutional or professional private equity firms or upon
conversion of Securities issued in the Third Round Offering or such private
placement; (iii) Securities issued in any Strategic Issuance or upon conversion
of Securities issued in any other Strategic Issuance; (iv) Securities sold to
the public in a public offering registered under the Securities Act; (v)
Securities issued pursuant to the acquisition by the Company of or the
procurement by the Company of the right to acquire another Person, by merger,
purchase of all or substantially all of the assets of such other Person or by
other reorganization whereby the Company ends up owning or will have the right
to acquire, directly or indirectly, more than 50% of the voting power of such
other Person; (vi) Securities issued in connection with a stock split or stock
dividend; or (vii) Securities issued in exchange for or upon the conversion of
Securities or debt instruments either outstanding as of the date hereof or
hereafter issued in accordance with the terms of this Agreement, whether or not
New Securities.



    4  

--------------------------------------------------------------------------------

 


 
“Non-Controlling Investor” means each Investor who is not a member of the
Controlling Investors’ Group.
 
“Permitted Transferees” shall have the meaning set forth in Section 2.2 below.
 
“Person” shall mean a natural person, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
 
“Pro rata” means (as among a specified group of Investors) in proportion to the
number of Common Shares owned or deemed owned by such Investors, except as
expressly provided otherwise elsewhere in this Agreement.
 
“Qualified Public Offering” means the sale of Common Shares to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-4 or S-8 or any similar or successor form) filed under the
Securities Act in connection with an underwritten offering after which there is
an active trading market in such shares (it being understood that such an active
trading market shall be deemed to exist if; among other things, such shares are
listed on a national securities exchange or quoted on the NASDAQ National
Market).
 
“Restricted Securities” means the Common Shares now owned or hereafter acquired
by (or deemed to be owned or hereafter acquired by) an Investor, other than
Common Shares issued to an Investor (or deemed to be owned by an Investor) in
connection with the exercise of options granted under any Stock Option Plan.
 
“Securities” means: (i) Common Shares; (ii) other shares of capital stock of the
Company; (iii) any securities of any type whatsoever or debt instruments that
are, or may become, convertible into any such capital stock; (iv) any rights,
options, or warrants to purchase any such capital stock, or to purchase any
securities of any type whatsoever that are, or may become, convertible into any
such capital stock; and (v) any securities received in an Approved Sale from the
acquiring or surviving issuer in exchange for any of the securities listed in
clauses (i), (ii), (iii), and (iv) and which are either equity securities or
convertible into equity securities.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Equity Securities” means (i) shares of any series of preferred stock of
the Company other than Series B Shares and (ii) any other securities of the
Company convertible into shares of any series of preferred stock of the Company
other than Series B Shares.
 
“Stock Option Plan” means any stock option plan for the benefit of the Company’s
employees, officers, directors and independent contractors approved by the
Board.
 
“Strategic Issuance” shall mean an issuance of Securities: (i) in connection
with a “corporate partnering” transaction or a “strategic alliance” (as
determined by the Board in good faith); (ii) in connection with any financing
transaction in respect of which the Company is a borrower; or (iii) to a vendor,
lender, or customer of the Company, or a research, manufacturing or other
commercial collaborator of the Company, in a transaction approved by the Board,
provided in any case, that such issuance is not being made primarily for the
purpose of avoiding compliance with this Agreement.



    5  

--------------------------------------------------------------------------------

 


 
“Third Round Investors” means those Persons who purchased Units in the Third
Round Offering who shall be listed on Schedule I, which shall be appended hereto
following the completion of the Third Round Offering, as determined by the
Board.
 
“Voting Securities” means any Securities as to which the holders thereof have a
right to vote or consent with respect to any matter submitted for approval by
the vote of all such holders’ Voting Securities.
 
ARTICLE II
RESTRICTIONS ON TRANSFER OF NON—CONTROLLING INVESTORS’ RESTRICTED SECURITIES


2.1  Disposition of Securities. In no event shall a Non-Controlling Investor
make a Disposition of his, her or its Restricted Securities to a Competitor of
the Company. Prior to the fourth (4th) anniversary of the date a Non-Controlling
Investor acquired any Restricted Securities, such Non-Controlling Investor shall
make no Disposition of such Restricted Securities, except:
 
(a)  as permitted by Section 2.2 hereof (pertaining to certain Permitted
Transfers); or
 
(b)  as permitted by Section 4.2 hereof (pertaining to certain Tag-Along
Rights); or
 
(c)  as permitted by Section 4.3 hereof (pertaining to certain Piggyback
Registration Rights); or
 
(d)  as permitted by Section 5.1 hereof (pertaining to an Approved Sale of the
Company).
 
2.2  Permitted Transfers. Notwithstanding any other provision of this Agreement,
each of the Non-Controlling Investors may effect a Disposition of Restricted
Securities without complying with any restrictions that would otherwise be
applicable pursuant hereto, as follows:
 
(a)  in a public offering of Securities registered under the Securities Act (it
being expressly acknowledged by the Parties that the Company has no obligation
to effect any such registration);
 
(b)  to the Company pursuant to any employment, consulting, option or restricted
stock agreement; or
 
(c)  to another Investor, with the consent of the Company, which consent shall
not be unreasonably withheld; or
 
(d)  to a Permitted Transferee (as defined below) who agrees in writing to be a
Party to this Agreement and to be bound by all of the terms, conditions and
provisions hereof as if such Permitted Transferee were the Investor who
transferred Restricted Securities to such Permitted Transferee, PROVIDED THAT
the Company is notified in writing of the proposed Disposition at least ten (10)
days prior to the effective date of the intended Disposition and receives on or
before the date of the Disposition duplicate executed copies of an adoption
agreement in the form of Exhibit A attached hereto and by this reference made a
part hereof (the “Adoption Agreement”). For purposes of this Agreement,
“Permitted Transferee” means and includes, with regard to a transferor who is a
natural person, such transferor’s, spouse, lineal descendants, parents,
siblings, adoptive children and lineal descendants of adoptive children, such
transferor’s personal representative upon his or her death or incompetence and
any trust for the benefit of such transferor or such transferor’s spouse, lineal
descendants, parents, siblings, adoptive children and lineal descendants of
adoptive children, and, with regard to a transferor which is not a natural
person, such transferor’s Affiliates.



    6  

--------------------------------------------------------------------------------

 


 
ARTICLE III
VOTING PROVISIONS


3.1  Voting Provisions. During the term of this Agreement fixed by the
provisions of Article VI hereof, each Investor hereby agrees to vote all of his,
her or its Voting Securities and all other Voting Securities over which such
Investor may have voting control, and shall take all other necessary or
desirable actions within such Investor’s control (whether in his, her or its
capacity as a stockholder, director, member of a board committee or officer of
the Company or otherwise, and including without limitation, attendance at
meetings in person or by proxy for the purposes of obtaining a quorum and
execution of written consents in lieu of meetings), and the Company covenants
that it will take all necessary and desirable actions within its control
(including, without limitation, calling special stockholder and board meetings)
so that:
 
(a)  The authorized number of directors on the Board shall be five (5)
directors, provided that the authorized number of directors on the Board may, at
the election of the Board, be increased to seven (7) directors. The Investors
shall take all action necessary to elect the members of the Board in accordance
with the terms of this Agreement within six (6) months following the completion
of the Third Round.
 
(b)   If the authorized number of directors on the Board is five (5), the
following individuals shall be elected to the Board:
 
(i)  the number of representatives designated by Emalfarb or, in the event of
Emalfarb’s death or incompetency, by the holders of at least a majority of the
Controlling Investors’ Group Shares (the “Controlling Investors’ Designees”)
fixed in this clause (b)(i): (A) for so long as the Controlling Investors’ Group
owns, in the aggregate, more than 35% of the outstanding Voting Securities on a
primary basis, three (3) Controlling Investors’ Designees; (B) for so long as
the Controlling Investors’ Group owns, in the aggregate, more than 25% of the
outstanding Voting Securities on a primary basis, but not more than 35% of the
outstanding Voting Securities on a primary basis, two (2) Controlling Investors’
Designees; (C) for so long as the Controlling Investors’ Group owns, in the
aggregate, 25% or less of the outstanding Voting Securities on a primary basis
but more than 10% of the outstanding Voting Securities on a primary basis, one
(1) Controlling Investors’ Designee; provided in all cases provided for above
that, unless he is mentally or physically unable to serve, Emalfarb shall always
serve as a Controlling Investors’ Designee.



    7  

--------------------------------------------------------------------------------

 


 
(ii)  One (1) representative designated by the holders of a majority of the
outstanding Common Shares held by all Third Round Investors on a primary basis
(the “Third Round Investors’ Representative”), subject, for so long as the
Controlling Investors’ Group holds, in the aggregate, more than 25% of the
outstanding Voting Securities on a primary basis, to Emalfarb’s approval or, in
the event of Emalfarb’s death or incompetency, the approval of the holders of at
least a majority of the Controlling Investors’ Group Shares.
 
(iii)  For so long as the Controlling Investors’ Group owns, in the aggregate,
more than 25% of the outstanding Voting Securities on a primary basis, an
Independent Director nominated by Emalfarb, or, in the event of Emalfarb’s death
or incompetency, the holders of at least a majority of the Controlling
Investors’ Group Shares, subject to the approval of the Board, which Board
approval shall, in any case, not be unreasonably withheld or delayed.
 
(c)  If the authorized number of directors on the Board is seven (7), the
following individuals shall be elected to the Board:
 
(i)  the number of Controlling Investors’ Designees designated by Emalfarb or,
in the event of Emalfarb’s death or incompetency, by the holders of at least a
majority of the Controlling Investors’ Group Shares (the “Controlling Investors’
Designees”) fixed in this clause (c)(i): (A) for so long as the Controlling
Investors’ Group owns, in the aggregate, more than 35% of the outstanding Voting
Securities on a primary basis, four (4) Controlling Investors’ Designees; (B)
for so long as the Controlling Investors’ Group owns, in the aggregate, more
than 25% of the outstanding Voting Securities on a primary basis, but not more
than 35% of the outstanding Voting Securities on a primary basis, three (3)
Controlling Investors’ Designees; (C) for so long as the Controlling Investors’
Group owns, in the aggregate, 25% or less of the outstanding Voting Securities
on a primary basis but more than 10% of the outstanding Voting Securities on a
primary basis, one (1) Controlling Investors’ Designee; provided in all cases
provided for above that, unless he is mentally or physically unable to serve,
Emalfarb shall always serve as a Controlling Investors’ Designee.
 
(ii)  One (1) Third Round Investors’ Designee, subject, for so long as the
Controlling Investors’ Group holds, in the aggregate, more than 25% of the
outstanding Voting Securities on a primary basis, to Emalfarb’s approval or, in
the event of Emalfarb’s death or incompetency, the approval of the holders of at
least a majority of the Controlling Investors’ Group Shares.
 
(iii)   (A) for so long as the Controlling Investors’ Group owns, in the
aggregate, more than 35% of the outstanding Voting Securities on a primary
basis, two (2) Independent Directors nominated by Emalfarb, or, in the event of
Emalfarb’s death or incompetency, the holders of at least a majority of the
Controlling Investors’ Group Shares, subject to the approval of the Board, which
Board approval shall, in any case, not be unreasonably withheld or delayed, or
(B) for so long as the Controlling Investors’ Group owns, in the aggregate, more
than 25% of the outstanding Voting Securities on a primary basis, but not more
than 35% of the outstanding Voting Securities on a primary basis, one (1)
Independent Director nominated by Emalfarb, or, in the event of Emalfarb’s death
or incompetency, the holders of at least a majority of the Controlling
Investors’ Group Shares, subject to the approval of the Board, which Board
approval shall, in any case, not be unreasonably withheld or delayed,



    8  

--------------------------------------------------------------------------------

 


 
(d)  The removal from the Board (with or without cause) of any representative
designated pursuant to Section 3.1(b) or (c) shall be only upon the written
request of the person or persons originally entitled to designate such
representative pursuant to Section 3.1(b) or (c), as applicable.
 
(e)  In the event that any representative designated hereunder for any reason
ceases to serve as a member of the Board during his or her term of office, the
resulting vacancy on the Board shall be filled by a representative designated by
the person or persons originally entitled to designate such Representative
pursuant to the provisions of Section 3.1(b) or (c), as applicable.
 
(f)  If any Party fails to designate a representative to fill a directorship
pursuant to the terms of Section 3.1(b) or (c), as applicable, the election of a
person to such directorship shall be accomplished in accordance with the
Company’s by-laws and applicable law.
 
(g)  The Company shall indemnify all of the members of the Board to the greatest
extent permitted under applicable law, including without limitation, through the
Company’s obtaining and maintaining an appropriate directors’ and officers’
liability insurance policy. The indemnification provided to the members of the
Board under this Section 3.1(g) shall be in addition to, and not in lieu of, any
other of the Company’s obligations to indemnify the members of the Board.
 
(h)  The Company shall reimburse each member of the Board for his or her
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board and any committees thereof and in connection with
attendance at any board or committee meetings of any subsidiaries of the
Company. The Company may, but shall not be obligated to, compensate any member
of the Board for his or her time expended in connection with attendance at such
meetings.
 
(i)  If the Board determines that it is in the best interests of the Company to
be a Delaware corporation, the Company shall be reincorporated in the State of
Delaware.
 
(j)  The Articles of Incorporation and the bylaws of the Company shall be
amended and restated as soon as practicable following the First Closing to
reflect the Redemption, the Automatic Conversion, the resulting change in the
authorized capital of the Company and, as necessary, the terms of this
Agreement.



    9  

--------------------------------------------------------------------------------

 


 
ARTICLE IV
CERTAIN RIGHTS OF INVESTORS
 
4.1  Investors’ Right of First Offer of New Securities. During the term of this
Agreement, in the event the Company proposes to undertake an issuance of New
Securities, the Investors shall have the right of first offer to purchase their
pro rata share (as among all Investors) of all (or any part), of any New
Securities which the Company may, from time to time, propose to sell and issue.
Each Investor shall have rights of over-allotment such that, if any Investor
fails to exercise his, her or its rights hereunder to purchase his, her or its
pro rata portion of any New Securities, the other Investors may purchase the
non-purchasing Investor’s portion on a pro rata basis (as among all Investors)
within ten (10) days from the date on which they receive written notice that
such non-purchasing Investor has failed to exercise his, her or its right
hereunder to purchase his, her or its pro rata share of any New Securities.
 
 (a)  In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Investor written notice of its intention to do
so, describing the New Securities and the price and terms upon which the Company
proposes to issue the same. Each Investor shall have twenty (20) days from the
date of receipt of any such notice to agree to purchase such Investor’s pro rata
share (as among all Investors) of such New Securities for the price and upon the
terms specified in the notice by giving written notice to the Company and
stating therein the quantity of New Securities to be purchased.
 
 (b)  In the event an Investor fails to exercise such right of first offer
within said twenty (20) day period and after the expiration of the ten (10) day
period for the exercise of over-allotment rights pursuant to the first paragraph
of this Section 4.1 above, the Company shall have 180 days thereafter to sell or
enter into an agreement (pursuant to which the sale of New Securities covered
thereby shall be closed, if at all, within 180 days from the date of said
agreement) to sell the New Securities as to which the Investors’ rights were not
exercised, at a price and upon terms no more favorable to the purchasers thereof
than those specified in the Company’s notice. In the event the Company has not
sold or entered into an agreement to sell such New Securities within said 180
day period beginning after the expiration of the 10 day period for the exercise
of over allotment rights pursuant to the first paragraph of this Section 4.1
above (or sold and issued New Securities in accordance with the foregoing within
180 days from the date of said agreement), the Company shall not thereafter
issue or sell any New Securities without first offering such New Securities to
the Third Round Investors in the manner provided in this Section 4.1.
 
 (c)  The right of first offer granted under this Agreement shall expire upon
the first to occur of the following: (i) as to each Investor, when such Investor
no longer owns (or is deemed to own) any Restricted Securities, or (ii) the
termination of this Agreement pursuant to the provisions of Article VI hereof.



    10  

--------------------------------------------------------------------------------

 


 
4.2  Tag-along Rights of Investors.
 
(a)  Each member of the Controlling Investors’ Group (each, a “Subject
Investor”) covenants to the other Investors (collectively, the “Other
Investors”) that during the term of this Agreement, such Subject Investor will
make no Disposition of any Tag-along Securities (as defined below), except (i)
as permitted by Section 2.1 of this Agreement, or (ii) to a transferee who
purchases such Tag-along Securities as part of a transaction in which each Other
Investor may elect to participate in an amount up to his, her or its Pro rata
share (as among all Investors) of the Securities to be purchased and sold,
provided that if any Other Investor fails to exercise his, her or its rights
hereunder to sell his, her or its Pro rata portion (as among all Investors) of
his, her or its Securities, the remaining Other Investors who have timely
delivered an Election Notice (as hereinafter defined) (each an “Electing
Investor”) may sell the non-selling Other Investor’s portion on a Pro rata basis
(as among the Electing Investors) within ten (10) days from the date on which
they receive written notice that such non-selling Other Investor has failed to
exercise his, her or its right hereunder to sell his, her or its Pro rata share
(as among all Investors) of his, her or its Securities; further provided that no
Disposition of Restricted Securities shall be made by a Subject Investor
(whether such Disposition be of Tag-along Securities or otherwise) except to a
transferee who, concurrently with the Disposition of such Restricted Securities,
executes and delivers to the Company an Adoption Agreement, substantially in the
form attached hereto as Exhibit A, by which such transferee agrees to be bound
by the provisions of this Agreement.
 
(b)  “Tag-along Securities” mean those Restricted Securities of a Subject
Investor in excess of fifteen percent (15%) of all Restricted Securities owned
by that Subject Investor on the date of this Agreement. (For example, if a
Subject Investor owns 1,000,000 Shares on the date hereof and at some date in
the future wishes to sell 150,000 Shares, subject to the provisions of Section
2.1 hereof, such Subject Investor may sell the said 150,000 Shares to a
purchaser who agrees to be bound by the terms of this Agreement without
complying with the provisions of this Section 4.2, because such Shares are not
Tag-along Securities. However, if after the date when the said 150,000 Shares
were sold, such Subject Investor wishes to dispose of an additional 100,000
Shares, such additional 100,000 Shares would be Tag-along Securities and would
be subject to the provisions of this Section 4.2.)
 
(c)  A Subject Investor shall accept no offer for the sale of any Tag-along
Securities without furnishing notices to the Company, and through the Company,
to all of the Other Investors, stating the material terms of such offer and
making available to the Other Investors the right to participate therein, as
hereinbelow set forth. Following a Subject Investor’s receipt of an offer which
a Subject Investor wishes to accept, the Subject Investor shall give written
notice (the “Tag-along Notice”) to the Company, which will, within ten (10)
business days following the date of receipt of such notice (the “Tag-along
Notice Date”), send or deliver a copy of the Tag-along Notice to each Other
Investor, stating the material terms of the offer. Any Other Investor who wishes
to participate in such sale as to his, her or its Pro rata portion of the
Tag-along Securities based upon such Other Investor’s ownership of Restricted
Securities (the group for Pro rata purposes consisting of the Subject Investor
and the Other Investors electing to participate) will give the Company and such
selling Subject Investor written notice (“Election Notice”) to such effect
within the 30 day period (the “Election Period”) immediately following the
Tag-along Notice Date. Promptly following the expiration of the Election Period,
the Company shall give written notice to each Electing Investor of the Other
Investors who failed to deliver a timely Election Notice during the Election
Period.



    11  

--------------------------------------------------------------------------------

 


 
4.3  Investors’ Piggyback Registration Rights. The Company agrees that in the
event it shall take action to register any of its Securities under the
Securities Act at any time hereafter while this Agreement remains in effect
(other than in the case of a registration being undertaken for the purpose of
registering (1) Securities issued pursuant to a Stock Option Plan (2) Securities
issued upon the conversion of any Senior Equity Securities issued by the Company
subsequent to the date hereof; (3) Securities issued pursuant to a Strategic
Issuance or (4) Securities issued to effect an acquisition described in clause
(v) of the definition of New Securities set forth in Article I hereof), it shall
give each Investor (together with any other holders of its Securities possessing
“piggyback registration rights” comparable to those granted to the Investors
hereunder (“Rightsholders”)) written notice of the Company’s intention to take
that action (the “Registration Notice”). Each Investor shall, within fifteen
(15) days of his, her or its receipt of the Registration Notice from the
Company, deliver a written notice to the Company requesting the inclusion in
such registration, at the expense of the Company (other than the commission
costs of selling all such Securities), of such of the Restricted Securities of
such Investor as he/it may elect. The Company shall, subject to the provisions
of this Section 4.3, thereupon use its commercially reasonable efforts to effect
the registration of such electing Investor’s Restricted Securities to the end
that such registration under the Securities Act shall become and remain
effective, provided that: (A) each such electing Investor shall have timely
executed and delivered the usual and customary agreement among the Company, such
Investor and the underwriters relating to the registration; and (B) in no event
shall the Company be required to keep up to date or to supplement any prospectus
more than nine (9) months after the effective date of the registration statement
of which such prospectus is a part. If the registration contemplated by the
Registration Notice consists of an underwritten offer and sale by the Company
for its own account of Securities to be registered under the Securities Act, and
the managing underwriters advise the Company in writing that in their opinion
the offering contemplated by the Registration Notice cannot be successfully
completed if the Company were to also register all of the “Registrable Shares”
(as defined below) requested to be included in such registration by the holders
of Registrable Shares, then the Company will include in the registration: (i)
first, any Securities the Company proposes to sell as contemplated by the
Registration Notice, and (ii) second, that portion of the aggregate number of
Shares held by (X) the Investors and (Y) all other Rightsholders (collectively,
the “Registrable Shares”), which in the opinion of such managing underwriters
can successfully be sold, such number of Registrable Shares to be taken Pro rata
from the then holders of the Registrable Shares on the basis of the total number
of Registrable Shares then held by each holder thereof, with further like Pro
rata allocations among the holders of Registrable Shares in the event that any
holder of Registrable Shares has requested registration of less than all of the
Registrable Shares then held by such holder.



    12  

--------------------------------------------------------------------------------

 


 
4.4  Information Rights of Investors. The Company and the Investors hereby agree
as follows:
 
(a)  The Company shall, upon an Investor’s request, deliver to such Investor
annual audited balance sheets of the Company, as at the end of the related
fiscal year, and statements of operations and cash flows of the Company, for
such fiscal year, within a reasonable period following the end of the related
fiscal year or, if later, the time of such request. The financial statements
referred to in this subsection (a) shall be prepared in substantial accordance
with GAAP, all in reasonable detail and certified by the Company’s then
regularly employed independent public accountants.
 
(b)  Nothing in this Section 4.4 shall limit the Company’s statutory
obligations, if any, to provide the Investors information and access to the
Company’s books and records.
 
ARTICLE V
CERTAIN UNDERTAKINGS OF THE INVESTORS


5.1  Approved Sale of the Company. In the event of an Approved Sale, each of the
Investors will, with respect to all of their Voting Securities, consent to and
raise no objections to the Approved Sale, and:
 
(a)  if the Approved Sale is structured as a sale of stock, each such Investor
will agree to sell all of his, her or its Restricted Securities on the terms and
conditions approved by the Board and the holders of a majority of the Voting
Securities, provided the proceeds of any such sale shall be allocated among all
of the Investors as if such sale were a liquidation of the Company, or
 
(b)  if the Approved Sale is structured as a merger or consolidation, each such
Investor will vote in favor thereof and will, to the extent permitted by
applicable law, waive any dissenters’ rights of appraisal he/it may have under
applicable law, or
 
(c)  if the Approved Sale is structured as a sale of all or substantially all of
the assets of the Company and a subsequent dissolution and liquidation of the
Company, each such Investor will vote in favor thereof and will vote in favor of
the subsequent dissolution and liquidation of the Company.
 
In addition, each Investor will take all necessary actions in connection with
the consummation of the Approved Sale as are reasonably requested by the
Company.
 
5.2  Pledges. Except for agreements with the Company which do not conflict with
the terms of this Agreement, no Non-Controlling Investor shall pledge or
otherwise grant a security interest in any Restricted Securities unless the
pledgee or grantee of such security interest is otherwise a Permitted Transferee
as defined herein who agrees to be bound by this Agreement.
 
5.3  Confidentiality. Each Investor agrees at all times to hold in confidence
and keep secret and inviolate all of the Company’s confidential information,
including, without limitation, all unpublished matters relating to the business,
property, accounts, books, records, customers and contracts of the Company which
he, she or it may know or hereafter come to know, provided, however, that any
Investor may disclose any such information acquired independently of the Company
or which has otherwise entered the public domain or which he, she or it is
required to disclose to any governmental authority by law or subpoena or
judicial process.



    13  

--------------------------------------------------------------------------------

 


 
ARTICLE VI
TERM


This Agreement will terminate upon the first to occur of: (i) a Qualified Public
Offering; (ii) the first (1st) anniversary of the date the Company became a
“Reporting Company” as defined by the Exchange Act; or (iii) the tenth (10th)
year anniversary of the date of this Agreement.
 




ARTICLE VII
AMENDMENT


7.1  Adoption by Subscription Agreement, Adoption Agreement or Joinder
Agreement. Any Third Round Investor executing and delivering a Subscription
Agreement to the Company which is accepted by the Company shall immediately
thereupon automatically become a Party to this Agreement and a Third Round
Investor hereunder. All Adoption Agreements executed and delivered to the
Company by Permitted Transferees or any other permitted transferee, successor or
assign of the Parties hereto shall constitute and be respected as effective
Amendments to this Agreement. All Joinder Agreements executed and delivered to
the Company by any Existing Common Stockholders shall constitute and be
respected as effective Amendments to this Agreement.
 
7.2  Amendments and Waivers. In all other cases, the provisions of this
Agreement may be amended only upon the written agreement of (i) the Company,
(ii) the members of the Controlling Investors’ Group holding more than 50%, in
the aggregate, of the outstanding Controlling Investors’ Group Shares, and (iii)
the Non-Controlling Investors holding more than 50%, in the aggregate, of the
outstanding Common Shares held by the Non-Controlling Investors, in which case
such amendment shall be effective as to all Investors. Any waiver of rights
hereunder shall be effective only if made in writing and no failure to enforce
any provision of this Agreement shall, in the absence of an express written
waiver, be construed as a waiver of such provision.
 
ARTICLE VIII
MISCELLANEOUS


8.1  Execution. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and
such counterparts together will constitute one instrument. Any holder of Common
Shares who does not execute this Agreement will become a Party hereto by
executing an Adoption Agreement in the case of Permitted Transferees of Parties
to this Agreement.



    14  

--------------------------------------------------------------------------------

 


 
8.2  Legend. 
 
 (a)  The Company will cause each certificate or other instrument representing
Restricted Securities to be stamped or otherwise imprinted, throughout the term
of this Agreement, with a legend in substantially the following form:
 

“Any sale, transfer or encumbrance of the shares of stock represented by this
certificate is subject to and restricted by an Investors’ Rights Agreement dated
as of March 24, 2004, among the Company and certain of its stockholders,
including the holder of this certificate (the “Agreement”). A copy of the
Agreement is on file in the office of the Company. The Agreement provides, among
other things, for certain restrictions upon transfer of the shares of stock
evidenced by this certificate. By accepting the shares of stock evidenced by
this certificate, the holder agrees to be bound by all the terms and conditions
of the Agreement.”



  (b)  Each Existing Common Stockholder who becomes a Party shall deliver the
original stock certificate(s) evidencing all Common Shares held by such
stockholder to the Company so that the Company may (i) stamp or otherwise
imprint the legend provided in Section 8.1(a) above on such certificate(s) and
(ii) reasonably promptly return such certificate(s) to such stockholder after
the legend has been stamped or otherwise imprinted thereon.


8.3  Remedies. Each of the Parties to this Agreement will be entitled to enforce
his, her or its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in such Party’s favor. The Parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any Party may in his, her or its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief (without the necessity of posting
bond) in order to enforce or prevent any violations of the provisions of this
Agreement.
 
8.4  Notices. Any notices desired, required or permitted to be given hereunder
shall be delivered personally or mailed, certified or registered mail, return
receipt requested, or delivered by overnight courier service, to the following
addresses, or such other addresses as shall be given by notice delivered
hereunder, and shall be deemed to have been given upon delivery, if delivered
personally, five (5) days after mailing, if mailed, or one business day after
timely delivery to the overnight courier service, if delivered by overnight
courier service. Notices shall be sent:
 
(a)  if to the Investors, to the addresses set forth on the stock record books
of the Company; and
 
(b)  if to the Company, to Dyadic International, Inc., 140 Intercoastal Pointe
Drive, Suite 404, Jupiter, Florida 33477-5094, Attention: Chief Executive
Officer; with a copy to Jenkens & Gilchrist, 225 West Washington, Suite 2600,
Chicago, Illinois 60606, Attention: Robert I. Schwimmer, Esq.
 
8.5  Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the Parties hereto will bind and inure to
the benefit of the respective successors and permitted assigns of the Parties
hereto whether so expressed or not. In addition, whether or not any express
assignment has been made, the provisions of this Agreement which are for the
benefit of or bind holders of the Restricted Securities owned (or deemed to be
owned) on the date hereof by the Investors are also for the benefit of or bind
any subsequent holder of such Restricted Securities.



    15  

--------------------------------------------------------------------------------

 


 
8.6  Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
8.7  Governing Law. This Agreement shall be governed by the laws of the State of
Florida, without reference to its choice of law or conflict of laws provisions.
 
8.8  VENUE, JURISDICTION, ETC. EACH INVESTOR HEREBY AGREES THAT ANY SUIT, ACTION
OR PROCEEDING RELATING IN ANY WAY TO THIS AGREEMENT BY SUCH INVESTOR SHALL BE
BROUGHT AND ENFORCED IN FEDERAL AND STATE COURTS LOCATED IN PALM BEACH COUNTY,
FLORIDA, AND EACH INVESTOR HEREBY SUBMITS TO THE JURISDICTION OF SUCH COURT.
EACH INVESTOR HEREBY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT SUCH INVESTOR
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER. NOTHING CONTAINED HEREIN
SHALL AFFECT THE RIGHTS OF THE COMPANY TO BRING ANY SUIT, ACTION OR PROCEEDING
IN ANY OTHER APPROPRIATE JURISDICTION. EACH INVESTOR HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY THAT SUCH INVESTOR MAY HAVE CONCERNING ANY MATTER RELATING TO THIS
AGREEMENT.
 
8.9  Headings. The Article and Section headings of this Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
 
8.10  Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the complete agreement and understanding among the Parties,
and supersedes any and all prior agreements and understandings, written or oral,
relating to the subject matter of this Agreement, provided, however, that the
Company and certain Investors may be parties to employment agreements or
consulting agreements (individually, a “Service Agreement”), and the Company and
each Third Round Investor is a party to a Subscription Agreement. Nothing in
this Agreement shall be construed to limit or affect in any manner or to any
extent the restrictions or prohibitions that are applicable to an Investor under
his/her Service Agreement, or to a Third Round Investor under his, her or its
Subscription Agreement. Similarly, nothing in a Service Agreement or a Third
Round Investor’s Subscription Agreement, respectively, shall be construed to
limit or affect in any manner or to any extent the restrictions or prohibitions
that are applicable to that Investor or that Third Round Investor, respectively,
under this Agreement.



    16  

--------------------------------------------------------------------------------

 


 
8.11  Reimbursement of Fees. If any action, including, without limitation,
arbitration, should arise among the parties hereto under this Agreement, the
prevailing party in such action, if not the party that initiated such action,
shall be reimbursed for all reasonable expenses incurred in connection with such
action, including reasonable attorneys’, accountants’, and other experts’ fees
by the party that initiated such action.
 
[SIGNATURE PAGE FOLLOWS]



    17  

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 


DYADIC INTERNATIONAL, INC., a
Florida corporation


By: /s/ Mark A. Emalfarb


Its: President




Mark A. Emalfarb Trust U/A/D
October 1, 1987



By: /s/ Mark A. Emalfarb
Mark A. Emalfarb, Trustee

/s/ Robert I. Schwimmer
Robert I. Schwimmer

        
             




Francisco Trust U/A/D February 28, 1996




By: /s/ Robert S. Levin
           Robert S. Levin, Trustee



    18  

--------------------------------------------------------------------------------

 






SCHEDULE I


LIST OF THIRD ROUND INVESTORS
 
 

 Name of Third Round Investor

Number Common Shares






    19  

--------------------------------------------------------------------------------

 


            
EXHIBIT A


ADOPTION AGREEMENT


 THIS ADOPTION AGREEMENT (this “Agreement”) is made effective as of
_________________, 200_ by and among DYADIC INTERNATIONAL, INC., a Florida
corporation (the “Company”), certain stockholders of the Company (the “Old
Investors”) who, together with the Company, are parties to that certain
Investors’ Rights Agreement dated March 24, 2004 (as amended, restated or
otherwise modified, the “Investors’ Rights Agreement”), a copy of which is
attached hereto as Exhibit 1, and [insert name of new investor] (the “New
Investor”). Except as expressly provided otherwise herein, capitalized terms
shall have the meaning assigned them in the Investors’ Rights Agreement.
 
R E C I T A L S


 The New Investor is the transferee of [insert number of Restricted Securities]
(the “Subject Securities”) which were transferred to the New Investor by [insert
name of transferring stockholder] (in that capacity, the “Transferor”). It is a
condition precedent to the effectiveness of the said transfer of the Subject
Securities to the New Investor by the Transferor that the New Investor execute
and deliver this Adoption Agreement to the Company and thereby become a Party to
the Investors’ Right Agreement.


AGREEMENT


 NOW THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and promises herein contained, the receipt and legal sufficiency of
which are hereby acknowledged, the Parties have agreed as follows:


 1.  Adoption of Investors’ Rights Agreement. In partial consideration for the
transfer of the Subject Securities to the New Investor by the Transferor, the
New Investor, by his, her or its execution and delivery of this Adoption
Agreement to the Company on the date hereof, does hereby adopt the Investors’
Rights Agreement and become a Party thereto, with the same force and effect as
to each of the Parties thereunder as would be the case had the New Investor been
an Old Investor on the date the Investors’ Rights Agreement was executed.


 2.  Categorization of Subject Securities. The Parties expressly acknowledge and
agree that the Subject Securities received by the New Investor are [Controlling
Investors’ Group Shares or Restricted Securities].


 3.  Effective Date. The Effective Date of this Adoption Agreement (and the date
the New Investor shall have become a Party to the Investors’ Rights Agreement)
shall be the date the Subject Securities are transferred to the New Investor.



    20  

--------------------------------------------------------------------------------

 




 4.  Representations and Warranties of New Investor. In order to induce the
Company and the Old Investors to execute and deliver this Adoption Agreement,
the New Investor hereby, represents and warrants to the other Parties that:


  (a)  the New Investor has acquired the Subject Securities for investment
purposes only, and not with a view towards the distribution or sale of same; and


  (b)  the representations and warranties of the New Investor hereunder are in
addition to and not in lieu of any representations and warranties of the New
Investor made to the Company and/or Transferor set forth in any subscription
agreement or other agreement for the purchase or other transfer of the Subject
Securities to the New Investor.


 5.  Miscellaneous Provisions. Except as otherwise expressly set forth herein,
all of the provisions of the Investors’ Rights Agreement shall apply to and be
effective with the parties to this Adoption Agreement.


 IN WITNESS WHEREOF, this Adoption Agreement has been executed by the New
Investor and the Company on this day of __________, 200_.


DYADIC INTERNATIONAL, INC.:                                 NEW INVESTOR:


By:_______________________________________________     By:_______________________________________   

Its:_______________________________________________      __________________________________________   
                                                                                                                 
  (print name)



    21  

--------------------------------------------------------------------------------

 


 
EXHIBIT B


JOINDER AGREEMENT


 THIS JOINDER AGREEMENT (this “Agreement”) is made effective as of
_________________, 200_ by and among DYADIC INTERNATIONAL, INC., a Florida
corporation (the “Company”), certain stockholders of the Company (the “Old
Investors”) who, together with the Company, are parties to that certain
Investors’ Rights Agreement dated March 24, 2004 (as amended, restated or
otherwise modified, the “Investors’ Rights Agreement”), a copy of which is
attached hereto as Exhibit 1, and _____________________________ [insert name of
Existing Common Stockholder] (the “Joining Investor”). Except as expressly
provided otherwise herein, capitalized terms shall have the meaning assigned
them in the Investors’ Rights Agreement.


R E C I T A L S


 The Joining Investor is an Existing Common Stockholder of the Company, and
wishes to become a party to the Investors’ Rights Agreement. The Company desires
the Joining Investor to become a party to the Investors’ Rights Agreement.


AGREEMENT


 NOW THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and promises herein contained, the receipt and legal sufficiency of
which are hereby acknowledged, the Parties have agreed as follows:


 1.  Adoption of Investors’ Rights Agreement. The Joining Investor, by his, her
or its execution and delivery of this Joinder Agreement to the Company on the
date hereof, does hereby adopt the Investors’ Rights Agreement and become a
Party thereto, with the same force and effect as to each of the Parties
thereunder as would be the case had the Joining Investor been a Party on the
date the Investors’ Rights Agreement was executed.


 2.  Categorization of Subject Securities. The Parties expressly acknowledge and
agree that the Subject Securities received by the New Investor are Restricted
Securities.


 3.  Effective Date. The Effective Date of this Joinder Agreement (and the date
the Joining Investor shall have become a Party to the Investors’ Rights
Agreement) shall be the date this Agreement.


 4.  Representations and Warranties of Joining Investor. In order to induce the
Company to execute and deliver this Joinder Agreement, the Joining Investor
hereby, represents and warrants to the other Parties that:


  (a)  the Joining Investor acquired his, her or its Restricted Securities for
investment purposes only, and not with a view towards the distribution or sale
of same; and


  (b)  the representations and warranties of the Joining Investor hereunder are
in addition to and not in lieu of any representations and warranties of the
Joining Investor made to the Company set forth in any subscription agreement
executed and delivered by the Joining Investor in connection with his, her or
its purchase of Restricted Securities from the Company.


 5.  Miscellaneous Provisions. Except as otherwise expressly set forth herein,
all of the provisions of the Investors’ Rights Agreement shall apply to and be
effective with the parties to this Joinder Agreement.


 IN WITNESS WHEREOF, this Joinder Agreement has been executed by the New
Investor and the Company on this day of __________, 200_.




DYADIC INTERNATIONAL, INC.:                                  JOINING INVESTOR

By:_______________________________________________     By:_______________________________________   

Its:_______________________________________________      __________________________________________   
                                                                                                                 
  (print name)
 
22

--------------------------------------------------------------------------------